PER CURIAM.
In this consolidated appeal, Kenneth Mi-tan takes issue with the district court’s affirmances of the bankruptcy court’s grants of summary judgment to the defendants. Having reviewed the briefs and records in these cases, we concur with the district court’s well-reasoned opinions and AFFIRM those judgments. Mitan v. Taunt, No. 06-15114, 2007 WL 1424225 (E.D.Mich. May 10, 2007); Mitan v. Corr, et al., No. 06-15115, 2007 WL 1452935 (E.D.Mich. May 10, 2007); and Mitan v. Duval, et al., No. 06-15116, 2007 WL 1452940 (E.D.Mich. May 10, 2007).